DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6 and 11-14) in the reply filed on July 2, 2021 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 should recite “parenteral administration” instead of “parental administration” throughout the claim. In the first administration step, claim 1 should recite “at least one dose of the dry powder composition”.  In the reconstituting step, claim 1 should recite “reconstituting the dry powder composition”.  In the second administration step, claim 1 should recite “at least one dose of the reconstituted composition”.  The “thereby” clause at the end of claim 1 is wordy and not clear.  It is suggested that the entire clause be deleted.  In the second administration step, claim 1 should recite a period of time after “2”.  It appears applicant has support for reciting “2 weeks” in claim 1 (see paragraph [0074] of the published application).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites that the composition is “adapted to mucosal and parental administration”. It is not clear what adapted to mucosal and parenteral administration means.  It is not clear if certain agents are required or certain steps must be taken to adapt the composition for mucosal and parenteral administration.
The term "enhanced" in claim 1 is a relative term which renders the claim indefinite.  The term "enhanced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of enhancement, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, one of ordinary skill in the art cannot determine the metes and bounds of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (U.S. Patent Application No. 2010/0266636; published October 21, 2010) and further in view of Arntzen et al. (U.S. Patent Application No. 2013/0095134; published April 18, 2013; cited by applicant) and Velasquez et al. (Vaccine, 2011, 29(32):5221-5231; cited by applicant).
	The claims are interpreted as being directed to a method of immunizing a mammalian subject against a norovirus infection with a multivalent norovirus dry powder vaccine composition comprising a norovirus VLP antigen of GI genotype, a norovirus VLP antigen of GII genotype, and an anionic polysaccharide, the method comprising: 
administering at least one dose of the composition by a mucosal route, 
reconstituting the dry powder composition in an aqueous solution, and 
administering at least one dose of the composition by a parental route at least 2 after the administration by the mucosal route.

The adjuvant can be, inter alia, cationically or anionically derivatized polysaccharides (see paragraph [0034).  Richardson et al. does not specifically point to an anionic polysaccharide nor does Richardson et al. teach that the anionic polysaccharide is sodium polygalacturonate extracted from Aloe vera.  However, Arntzen et al. teaches dry powder composition comprising Norovirus VLPs and an anionic polysaccharide, which stabilizes the VLP.  Arntzen et al. further teaches that a nasal powder formulation comprising a polymer, which is advantageous for controlling the antigen release and increasing the nasal [claims 1 and 14].
For administering the norovirus VLP composition, Richardson et al. teaches eliciting an IgA mucosal immune response and an IgG systemic immune response by administering (preferably intranasally) to a mucosal surface of the patient an antigenic or vaccine composition comprising one or more Norovirus antigens, at least one effective adjuvant and/or at least one delivery agent.  Richardson et al. also teaches a method of boosting a pre-existing mucosal immune response by administering the vaccine of the invention parenterally, including but not limited to the intramuscular route (see paragraphs [0059] and [0060]).  Richardson et al. further teaches that a booster administration can be 1 to 12 weeks after the first administration to improve the immune response (see paragraph [0048]).  Thus, one of ordinary skill in the art would understand that a prior mucosal administration can be boosted with a parenteral administration 1 to 12 weeks after the first administration to improve the immune response.  For mucosal administrations, Richardson et al. teaches that the norovirus VLPs can be administered as an aqueous solution or administered as a dry powder for rapid deposition within the nasal passage (see paragraph [0045]).  For intramuscular (i.m.) injection administrations, the composition is typically formulated as a liquid suspension comprised of Norovirus VLPs and an adjuvant (see paragraph [0046]) [claims 1-3].  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the Norovirus GI/GII 
For claim 4, Richardson et al. teaches that the Norovirus antigen can be formulated at dosages of about 5 μg, about 15 μg, about 25 μg , about 50 μg, about 100 μg, about 150 μg, about 200 μg, about 500 μg, and about 1 mg per 10 mg dry powder for administration into both nostrils (10 mg per nostril) or about 10 μg, about 30 μg, about 50 μg, about 100 μg, about 200 μg, about 300 μg, about 400 μg, about 1 mg, and about 2 mgs per 20 mg dry powder formulation for administration into one nostril (see paragraph [0048]).
	For claims 5 and 6, Richardson et al. teaches that the major Norovirus genotypes are GI and GII (see paragraph [0018]).  Richardson et al. also teaches that where multivalent VLPs are used, preferably the components of the VLPs are 
	Claims 11 and 12 merely recite an intended use of the claimed method.  These claims do not further limit the method steps recited in claim 1.  Thus, claims 11 and 12 are interpreted as being the same as claim 1.
For claim 13, Richardson et al. teaches that a pre-existing mucosal immune response can be boosted by administering the vaccine of the invention parenterally, including but not limited to the intramuscular route (see paragraphs [0059] and [0060]).  Richardson et al. further teaches that a booster administration can be 1 to 12 weeks after the first administration to improve the immune response (see paragraph [0048]).  
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648